Citation Nr: 1809063	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-21 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 

INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from June 1988 to August 1988, and served on active duty from June 1989 to August 1989 and from December 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

In October 2015, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01, which was obtained later that month. Thereafter, the Board denied the issue on appeal in a January 2017 decision. 

Subsequently, the Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court). In November 2017, the Court granted the Veteran's and the Secretary of VA's (the parties) Joint Motion for Remand (JMR), which vacated and remanded the Board's January 2017 decision for action consistent with the JMR. The case now returns to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and depression that is related to his service in Saudi Arabia during Operation Desert Storm.
In this regard, the Veteran's service treatment records (STRs) do not reveal any complaints, treatment, or diagnoses referable to an acquired psychiatric disorder during service.  Nonetheless, as noted above, the Veteran alleges that such disorder is related to his military service.  Specifically, while the Veteran had a non-combat military occupational specialty as a truck driver, he testified that he was stationed in the Saudi Arabian desert, where his position was well within view of missile launches by both friendly and enemy forces.  The Veteran also testified that on several occasions, his unit was ordered to don protective gear against the possibility of attacks with chemical weapons.  He also asserted that he was in constant fear of mines, enemy attacks, and ambushes while driving trucks during reconnaissance missions.  The Veteran further reported that he was often driving for several hours a day, and that he was constantly in fear of his life.  He also stated that he declined to re-enlist once his term of service was over, for fear of being redeployed to a combat zone.  

The Veteran's post-service treatment records reflect diagnoses of acquired psychiatric disorders, including major depressive disorder (MDD), anxiety disorder, and PTSD.  Furthermore, the Veteran underwent VA examinations in June 2011 and December 2014, which revealed that the Veteran did not have PTSD as a result of fear of hostile military activity; however, VA's definition of "fear of hostile military activity" means that a veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Neither examiner appropriately considered this definition in reaching a conclusion in this matter.

A VHA expert opinion was requested and obtained in October 2015.  At such time, the examiner opined that the Veteran's reported history and symptoms did not meet the criteria for Criterion A for PTSD per DSM-IV.  However, the only rationale the examiner provided was that there was no documentation in the Veteran's STRs that he suffered from any negative mental health symptoms related to his service in Saudi Arabia as he returned to work and remained in the Guard for five more years.  The examiner also opined that any current mental health condition, such as recurrent major depression, was less likely than not attributable to or incurred during service.  However, again, the examiner gave an inadequate rationale by only noting that the Veteran was in the Army National Guard from 1987 to 1996 and was activated for duty in support of Desert Storm stationed in Saudi Arabia from February 1991 to May 1991.  Consequently, in November 2017, the Court granted the JMR as the parties found that the October 2015 VHA opinion was inadequate to decide the claim.

Therefore, a remand is warranted in order to afford the Veteran a new VA examination to determine whether he has an acquired psychiatric disorder that is related to his military service. 

Furthermore, the Veteran should be given an opportunity to submit additional evidence.  Updated VA treatment records dated from April 2010 to the present should be obtained as well.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his appeal.  After obtaining any necessary authorization, obtain all outstanding records, to include updated VA treatment records since April 2010.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  Notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records.  

2.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The examination must be completed by a VA psychiatrist or psychologist, or a VA psychiatrist or psychologist with whom VA has contracted.  The record, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

Following a full review of the record, the psychiatrist or psychologist should:

(A) Identify all of the Veteran's acquired psychiatric disorders that meet, or have met, the DSM-IV diagnostic criteria at any time since February 2007, or in close proximity thereto, to include PTSD, MDD, and an anxiety disorder as evidenced by his treatment records during the pendency of the claim. 

(B) If one of the Veteran's acquired psychiatric disorders meets, or has met, the DSM-IV diagnostic criteria for PTSD at any time since February 2007, or in close proximity thereto, opine as to whether such diagnosis is at least as likely as not (probability of 50 percent or greater) the result of an in-service stressor, to include the fear of hostile military activity.
If the Veteran did not have such a diagnosis at any time during the pendency of his appeal, please reconcile such opinion with the evidence of record indicating the Veteran has PTSD.

It is noted that VA's definition of "fear of hostile military activity" means that a veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(C) For each identified acquired psychiatric disorder other than PTSD, including MDD and anxiety disorder, opine as to whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder had its onset in or is otherwise related to the Veteran's military service, to include his deployment in Southwest Asia.

In rendering his or her opinion, the psychiatrist or a psychologist is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any acquired psychiatric disorder or complaints thereof. 

Also consideration of the lay statements of record regarding the onset of the Veteran's claimed acquired psychiatric disorder and the continuity of symptomatology of the claimed disorder must be undertaken.

A complete rationale for any opinion offered should be provided.
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the appeal.  If the appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

